1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                       2:18-cr-00194-APG-VCF
      vs.                                               ORDER
9     SERGIO C. DAVILA,
10                         Defendant.

11

12          Before the court is the Motion to Suppress Evidence (ECF No. 25).
13          Accordingly,
14          IT IS HEREBY ORDERED that an evidentiary hearing on the Motion to Suppress Evidence (ECF
15   No. 25) is scheduled for 10:00 AM, January 22, 2019, in Courtroom 3D.
16

17          DATED this 14th day of December, 2018.
                                                              _________________________
18
                                                              CAM FERENBACH
19
                                                              UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
